 Case 3:19-cv-00575-C Document 201 Filed 08/24/20                   Page 1 of 2 PageID 3368



                         IN THE UNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


SECURITIES AND EXCHANGI]                          )
COMMISSION,                                       )
                                                  )
                       Plaintifl.                 )
                                                  )
                                                  )
                                                  )
WILLIAM NEIL *DOC'' GALLAGHER,                    )
GALLAGHER FINANCIAL GROUP. INC,                   )
and W. NEIL GALLAGHER, Ph.D.                      )
AGENCY, INC.,                                     )
                                                  )
                       Delendants.                )   Civil Action No.   3: I   9-CV-0575-C


                                              ORDERI

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that the Receiver's sale of the Dublin Property

is in the best interest of the Receivership Estate and that the Receiver has    fully complied with the

mandates imposed pursuant 28 U.S.C. S 2001.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions ofthe Court.

       IT IS FURTHER ORDERED that the Receiver's proposed sale of the real property

located at 1380 Highway 671377, Dublin, Texas 76446, for the sum of $2,823,019.71 and no

overbids having been received, upon receipt ol actual cash proceeds received after payment of all


        I
         The Couft need not wait for the filing ofobjections to the Magistrate Judge's Findings,
Conclusions, and Recommendation as any objections to the sale ofthe Dublin property should have been
submitted in the form of a I 0 percent overbid.
  Case 3:19-cv-00575-C Document 201 Filed 08/24/20                 Page 2 of 2 PageID 3369



contractual obligations under the contract for the sale ofthe Receivership Property, and good

cause having been found, is hereby   CONFIRMED.

       IT IS FURTHER ORDERED            that the Receiver is authorized to execute a special

warranty deed and such other documents as may be necessary to sell and convey the Dublin

Property lor the sale price ol$2.823,019.71.
                                  il'aayof
       SOORDERED        *is 44               August,2020.




                                                                l^t*
                                             (
                                                                 GS
                                                       R           TATES         RICT JUDGE



                                                                         I




                                                   2
